Citation Nr: 0810746	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  95-42 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for 
postoperative residuals of right (major) shoulder 
impingement, prior to November 29, 2005.  

2.  Entitlement to a rating greater than 30 percent for 
postoperative residuals of right (major) shoulder 
impingement, beginning April 1, 2006.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife
ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from December 1978 to March 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  A rating decision in March 1998 denied an increased 
rating for the veteran's right shoulder disability, then 
rated 20 percent.  In November 2000, a rating decision denied 
a total disability rating based on individual unemployability 
(TDIU).  During the course of the veteran's appeal, he 
underwent surgery on his right shoulder four times and the RO 
granted a temporary total disability rating for convalescence 
(under 38 C.F.R. § 4.30) for four periods - from October 15, 
1998, through November 30, 1998; from July 15, 2003, through 
November 30, 2003; from September 2, 2004, through January 
31, 2005; and from November 29, 2005, through March 31, 2006 
- with resumption of a 20 percent rating after each period, 
except that a 30 percent rating was assigned for the 
disability beginning April 1, 2006.  

This case has been remanded four times for further 
development of the evidence and adjudication of additional 
evidence that was received, the last time in February 2007.  
The action requested in the February 2007 has been completed 
and the case is now ready for final appellate consideration.  

The Board observes that a rating decision in July 2007 denied 
service connection for degenerative joint disease of the 
lumbar spine.  The record does not reflect that a notice of 
disagreement with that decision has been received, although 
the appeal period has not yet expired.  Nevertheless, no 
appeal concerning that issue is currently before the Board.  

The issues concerning consideration of an extraschedular 
rating for the right shoulder disability and assignment of a 
TDIU are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  Prior to November 29, 2005, the service-connected right 
shoulder disability was manifest by limitation of motion to 
not less than shoulder level, including by pain; quantifiable 
additional limitation on use was not shown.  

2.  Beginning April 1, 2006, the service-connected right 
shoulder disability has been manifest by limitation of motion 
to approximately mid-way between the side and shoulder level, 
including by pain; quantifiable additional limitation on use 
was not shown.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a schedular rating greater 
than 20 percent for postoperative residuals of right (major) 
shoulder impingement, prior to November 29, 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, and 4.71a, Code 5201 (2007).  

2.  The criteria are not met for a schedular rating greater 
than 30 percent for postoperative residuals of right (major) 
shoulder impingement, beginning April 1, 2006.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, and 4.71a, Code 5201 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased ratings 

The present appeal involves the veteran's claim that the 
severity of his service-connected right shoulder disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The Board must also consider 
the effect of pain on those activities, if appropriate.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Limitation of motion of the arm to 25 degrees from the side 
warrants a 40 percent evaluation for the major arm and a 
30 percent rating for the minor arm.  If the limitation is to 
midway between the side and shoulder level, a 30 percent 
rating is to be assigned for the major arm and a 20 percent 
rating for the minor arm.  For limitation of arm motion to 
shoulder level, a 20 percent evaluation is warranted for 
either arm.  Code 5201.  

The veteran testified at a hearing at the RO in June 2002 
that it was extremely painful to do any overhead activity, 
and that he had to quit working as a cook because of that and 
because he could no longer perform other movements, like 
stirring, required by the job.  

During the course of the veteran's appeal, VA and private 
treatment records dated from March 1995 through June 2007 
have been obtained.  In addition, he has been afforded five 
VA compensation examinations concerning his right shoulder, 
and an addendum to a June 2004 examination was obtained in 
October 2005.  Further, subsequent to receipt of his claim 
for an increased rating, he has undergone arthroscopic repair 
of his right shoulder joint on several occasions.  The 
treatment records indicate that the veteran reported little, 
if any, improvement following each surgery, and the clinical 
findings noted by VA compensation examiners throughout the 
appeal period have varied somewhat, but showed generally 
decreasing functional ability.  

At the beginning of the appeal period, as reported by a VA 
examiner in May 2000, flexion of the veteran's right shoulder 
was reduced to 150 degrees and abduction was limited to 140 
degrees.  The examiner noted that there was pain on all range 
of motion testing of the shoulder.  He did state that pain 
would further limit the veteran's functional ability during 
flare-ups, but he was unable to quantify the degree of 
additional impairment the veteran might experience during 
flare-ups.  Further, the examiner indicated that there was no 
evidence of weakened movement or fatigability on the 
examination, and that it would also not be feasible to 
quantify any such impairment in terms of additional 
limitation of motion.  

The Board observes that the VA physician who examined the 
veteran in May 2000 noted pain on all range of motion 
testing.  However, that same physician again examined the 
veteran in June 2002 and June 2004, and specifically reported 
on those occasions that, while active range of motion was 
possible to well beyond shoulder level, shoulder movement 
became painful at either 90 degrees or 100 degrees of flexion 
or abduction.  Further, that physician indicated on the 2002 
and 2004 examinations that, although the veteran would 
certainly have difficulty with any movements over his head or 
with lifting, it was not feasible to quantify such impairment 
in terms of additional limitation of motion.  

The clinical findings recorded by another VA examiner in 
August 2005 indicated that flexion and abduction of the 
veteran's right shoulder were each possible to 90 degrees.  
Although it was noted that he resisted passive motion of the 
shoulder due to pain, the examiner did not otherwise note any 
limitation of motion of the shoulder by pain.  The examiner 
did state that there was no additional limitation of motion 
with repetitive use.  

The same VA physician who examined the veteran in 2000, 2002, 
and 2004 was asked in October 2005 to review additional 
treatment records that had been received and to provide an 
addendum to his previous report in June 2004.  The physician 
first stated that he had also had an opportunity to observe 
the August 2005 VA compensation examination and to speak with 
the veteran at that time.  He noted that there was limitation 
of motion and pain on motion at that time.  The physician 
stated that, based on his review of the records, he did not 
think any change was warranted in the opinion he expressed in 
June 2004.  He reiterated that the veteran had significantly 
limited functional ability and that he would continue to have 
problems with overhead activities, as well as with lifting or 
carrying.  The physician opined that the veteran would have 
difficulty working at a job or occupation that required 
repetitive use of his right upper extremity.  

The veteran underwent arthroscopic surgery on his right 
shoulder on November 29, 2005.  The RO assigned a temporary 
total (100 percent) disability rating for convalescence 
beginning that date and extending through March 31, 2006.  

As noted, the treatment records dated through October 2005 
are generally in agreement with the reports of the VA 
examiners during that period.  However, in the absence of 
evidence of ankylosis of the veteran's right shoulder or of 
other pertinent abnormal clinical findings, the Board finds 
that Codes 5200, 5202, and 5203 are not applicable in rating 
the right shoulder disability.  And because there is no 
definitive medical evidence of limitation of motion of the 
veteran's right shoulder to less than shoulder level during 
this period, including by pain, the Board finds that the 
rating criteria for more than the 20 percent rating in effect 
prior to November 29, 2005, are not met.  Code 5201.  In this 
regard, the Board has considered the effect of pain on the 
veteran's overall functional ability.  See 38 C.F.R. §§ 4.7, 
4.10, 4.40, and 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

In May 2006, another VA compensation examination was 
conducted to evaluate the veteran's right shoulder after his 
November 2005 surgery.  That examiner recorded range of 
motion findings that showed further degradation of the 
veteran's functional ability to use the shoulder.  Forward 
flexion was limited to 60 degrees due to moderate pain and 
abduction was limited to 70 degrees, also by pain.  The 
examiner indicated that evaluation of repetitive use of the 
shoulder was not possible due to pain on motion.  He did 
opine, however, that repetitive motion would not further 
limit range of motion due to pain, fatigue, or lack of 
endurance.  

The Board observes that the restricted motion described by 
the May 2006 examiner does not strictly meet the criteria for 
a 30 percent rating under Code 5201 for the major arm.  
However, the medical evidence clearly reflects steadily 
worsening demonstrated motion in the right shoulder over 
several examinations over several years.  Further, the 
veteran has throughout the appeal period also continued to 
complain of constant aching pain in the shoulder, even in the 
absence of motion and - more recently - despite regular use 
of both narcotic and non-narcotic pain medication.  
Therefore, considering the provisions of 38 C.F.R. §§ 4.7, 
4.10, 4.40, and 4.45, and affording the veteran the benefit 
of the doubt, the Board concludes that the schedular criteria 
are met for a 30 percent rating for the right shoulder 
disability beginning April 1, 2006.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the evidence does 
not meet the schedular criteria for a higher rating.  

In summary, the criteria are not met for a schedular rating 
greater than the 20 percent in effect prior to November 29, 
2005, or than the 30 percent rating in effect beginning 
April 1, 2006.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

Although the veteran was notified generally concerning what 
needed to be shown to support a higher disability evaluation, 
he was not given the specific notice required by Vazquez-
Flores prior to the denial of his claims for increase.  
Nonetheless, both the rating decisions and the statements of 
the case and supplements thereto that discussed the 
assignment of higher disability evaluations specifically 
informed him of the rating criteria that would be applied, 
and he had an opportunity to supply information or evidence 
concerning worsening or increase in severity of the 
disabilities at issue and the effect such worsening has on 
his employment and daily life.  Moreover, at his hearing, the 
veteran specifically discussed the effect his shoulder 
disability had on work and on his daily activities.  In 
addition, the briefs submitted by his representative in March 
2005, November 2006, and November 2007 discussed the clinical 
findings in relation to the pertinent rating criteria.  Thus, 
the Board finds that the veteran had actual knowledge of the 
information and evidence necessary to substantiate his 
claims.  Therefore, the Board concludes that the veteran, in 
this instance, was not prejudiced by the lack of specific 
notice required by Vazquez-Flores prior to the adverse 
decisions that are the subject of this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded several VA compensation 
examinations, and VA treatment records covering the entire 
period of the appeal have been received.  No further 
development action is necessary.  


ORDER

A schedular rating greater than 20 percent for postoperative 
residuals of right shoulder impingement, prior to November 
29, 2005, is denied.  

A schedular rating greater than 30 percent for postoperative 
residuals of right shoulder impingement, beginning April 1, 
2006, is denied.  


REMAND

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the evaluation of 
the veteran's right shoulder to the VA Undersecretary for 
Benefits or the Director, VA Compensation and Pension 
Service, for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2007), in August 2002, September 
2006, and March 2007.  That regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension 
Service, for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

The governing criterion for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2007) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

In this case, the record shows that, during the course of the 
veteran's appeal - approximately 10 years - he has 
undergone arthroscopic surgery on his right shoulder on four 
occasions, and that temporary total disability ratings for 
convalescence have been assigned totaling more than 13 
months.  Further, the record shows that he has only a high 
school education and no additional training.  The veteran 
testified at his hearing in June 2000 that he was advised to 
change jobs to avoid reaching and overhead activity (see 
August 2000 clinic report) and that he, therefore, he had to 
stop working as a cook because he could no longer perform the 
arm movements required of the job due to an inability to move 
his right shoulder adequately.  In addition, the veteran and 
his wife testified that he required assistance from her in 
washing and dressing himself because of the pain and 
restricted motion he experienced in his right shoulder.  He 
also testified that he could no longer do things like work in 
his yard or carry in the groceries because of his shoulder.  

In addition, a VA compensation examiner noted when he 
examined the veteran in June 2004 and again in October 2005 
that the veteran had significantly limited functional ability 
due to his right shoulder disability, and that he would have 
difficulty with any job that required repetitive use of his 
right arm, such as lifting, carrying, or any overhead 
activity.  

Based on the Board's review of the above-discussed evidence, 
in particular the statements by the VA compensation examiner 
concerning the effects of the shoulder disability on the 
veteran's employment, this case must be referred to the 
Undersecretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of an 
extraschedular rating.  

Because the appealed issue of an increased rating for the 
service-connected right shoulder disability is not yet fully 
resolved, it would be premature and prejudicial for the Board 
to consider the issue of entitlement to a TDIU at this time.  
Those issues are inextricably intertwined.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Accordingly, appellate 
consideration of assignment of a TDIU must be deferred 
pending completion of action concerning the right shoulder 
disability.  

Therefore, this case is remanded for the following actions:

1.  The case should be referred to the 
Director of the Compensation and Pension 
Service for consideration of an 
extraschedular rating for the right 
shoulder disability, under the provisions 
of 38 C.F.R. § 3.321(b)(1).  This action 
should be taken in light of the evidence 
of record, to particularly include the 
statements by the VA examiner in June 
2004 and October 2005 concerning 
"significantly limited functional 
ability," several periods of 
convalescence following surgery, and the 
veteran's hearing testimony regarding the 
effect of the disability on his daily 
activities.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for a response.  
Thereafter, the case should be returned 
to the Board.  

2.  Then, again consider the issue of 
entitlement to a TDIU.  If any action 
taken remains adverse to the veteran, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


